F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 14 2000
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 DARREL JOSEPH GOURLEY,
              Petitioner - Appellant,                    No. 99-3158
 v.                                             (D.C. No. 95-CV-3481-DES)
 DAVID MCKUNE, Warden, and                                (D. Kan.)
 ATTORNEY GENERAL OF
 KANSAS,
              Respondents - Appellees.


                           ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Petitioner-Appellant Darrel Joseph Gourley, appearing pro se, appeals the

order of the district court denying his petition for writ of habeas corpus under 28



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
U.S.C. § 2254. As a preliminary matter, Appellees raise an issue of timeliness in

filing the notice of appeal. We conclude that Mr. Gourley’s appeal is timely and

that we have jurisdiction pursuant to Smith v. Barry, 502 U.S. 244, 248-49

(1992).

      Mr. Gourley is currently serving sentences of life for first degree murder,

fifteen years to life for aggravated burglary, and nine years to life for felony theft

as a result of 1977 convictions in state court. In his habeas petition before the

district court, Mr. Gourley raised seven different claims of constitutional

violation that occurred in the course of his trial in the state court system. After

considering and rejecting each claim, the district court denied Mr. Gourley’s

petition. This appeal followed, raising essentially the same constitutional claims.

      After review, we conclude that the district court’s decision is correct on the

law and is fully supported by the record.

      We DENY the certificate of appealability and AFFIRM for the reasons set

forth in the district court’s Memorandum and Order.

                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -2-